Citation Nr: 9916513	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right upper extremity 
neuropathy, to include a bulging intervertebral disc at C5-6 
on the right.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, in which the RO denied the veteran's 
claim seeking entitlement to service connection for right 
upper extremity neuropathy, to include a bulging 
intervertebral disc at C5-6 on the right.

In January 1997, the RO received the veteran's appeal form 
(VA Form 9) in which he stated that he desired a hearing 
before a hearing officer at the regional office.  However, in 
a statement received by the RO in March 1997, the veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20. 702(e) (1998).  Accordingly, the Board 
will proceed without further delay.


FINDINGS OF FACT

1. The claims file does not contain competent evidence 
showing that the veteran currently has right upper extremity 
neuropathy.

2.  The claims file does not contain competent evidence 
showing that the veteran has right upper extremity 
neuropathy, or a bulging intervertebral disc at C5-6 on the 
right, that is related to his service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
right upper extremity neuropathy, to include a bulging 
intervertebral disc at C5-6 on the right, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has right upper extremity 
neuropathy, to include a bulging intervertebral disc at C5-6 
on the right, as a result of his service.  In October 1996, 
the RO denied the veteran's claim of entitlement to service 
connection for right upper extremity neuropathy, which 
included consideration of the claim for service connection 
for a bulging intervertebral disc at C5-6 on the right.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under current case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The initial question in these cases is whether the veteran 
has presented a well grounded claim for service connection.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

Service medical records show that the veteran received 
treatment for lacerations to his head in November 1988, 
January 1989, March 1989 and May 1989.  These appear to have 
been relatively minor injuries, with two of the lacerations 
noted to be 1/2 inch and 2 millimeters, respectively, and the 
size of the other lacerations not recorded.  None of these 
treatments note a loss of consciousness or any significant 
neurological, or other, findings for the cervical spine.  The 
veteran's separation examination report, dated in May 1991, 
shows that his head, face, neck and scalp, and his 
neurological condition, were all clinically evaluated as 
normal.  The accompanying report of medical history notes a 
head injury in the occipital region which required sutures, 
with no loss of consciousness.

The Board notes that the veteran's primary argument is that 
he has the claimed conditions as a result of a football 
injury in which he sustained a blow to his right side.  In 
this regard, service medical records show that the veteran 
received treatment for shoulder pain after a football injury 
in January 1988.  The assessments included clavicular-sternal 
dysfunction, recurrent right shoulder pain, and subluxating 
right SC (sternoclavicular) joint.  He received ongoing 
treatment for complaints of shoulder pain until his 
separation from service.  A May 1989 report also notes 
complaints of neck stiffness, and contains an assessment of 
muscle strain of the neck.

As for the post-service medical evidence, a July 1992 VA 
examination report shows complaints of right shoulder and 
right neck stiffness and contains a diagnosis of right 
sternoclavicular joint instability.  VA outpatient reports, 
dated between September 1995 and July 1996, show that the 
veteran received treatment for what was initially diagnosed 
as right scapular and neck pain.  These reports contain 
several assessments noting a diagnosis of "cervical 
radiculopathy vs. isolated long thoracic nerve injury."  An 
MRI report for the cervical spine, dated in December 1995, 
contains an impression that noted a mild asymmetric disc 
bulge to the right at the C5-C6 level.  The most recent 
diagnosis in these reports, dated in July 1996, was minimal 
right long thoracic nerve injury and minimal and 
"nonsignificant right C5/6 bulging disc which is most likely 
not responsible for the symptoms."

A VA examination report, dated in July 1997, shows that the 
examiner reported that he had reviewed the veteran's C-file 
and records prior to the interview.  The examiner provided a 
summary of the veteran's relevant medical history, and 
objective clinical findings.  The diagnoses were significant 
functional pain behavior with global hypesthesia right upper 
extremity, mild scapular winging, right, secondary to long 
thoracic nerve injury, and C5 disc bulge reported on MRI.  
Results from an electomyograph (EMG) were reportedly normal.  
The examiner concluded that the veteran's bulging disc was 
not symptomatic, and that his nonfunctional pain behavior 
with diffuse global numbness of the whole right arm was in no 
way connected to his C5-C6 disk bulge.  The examiner further 
stated that the veteran's inservice injury did not cause the 
veteran's current neck pain and mild disc bulging at C5-C6.  
The examiner explained that the veteran's examination was 
entirely normal with the exception of significant functional 
pain behavior, and he noted that the veteran's complaints of 
neck pain came a year after his football injury, with little 
documentation and no reference to the neck up until late 
1995. 

A VA examination report, dated in March 1998, is remarkable 
for the examiner's conclusion that nerve impairment was not 
be supported by clinical findings.

A VA examination report, dated in July 1998, is remarkable 
for the veteran's denial of pain, tingling or numbness going 
down his arms.  The range of motion in the neck was normal.  
Sensory examination was "completely intact," and deep 
tendon reflexes were 1+.  The examiner concluded that there 
was no decreased range of motion in the neck and no sensory 
deficit, and that X-rays of the cervical spine were normal.

The Board has determined that the claim is not well grounded.  
The first diagnosis suggesting a cervical spine disorder is 
dated in November 1995.  This is approximately four years and 
four months after separation from service. Furthermore, the 
claims file does not currently contain competent evidence 
showing that the veteran has right upper extremity 
neuropathy.  In  this regard, his July 1997 EMG was normal, 
and although the veteran was diagnosed with diffuse global 
numbness of the right arm in July 1997, two subsequent VA 
examination reports, dated in March and July of 1998, 
respectively, did not result in a diagnosis involving either 
right upper extremity neuropathy or diffuse global numbness 
of the right arm.  In addition, review of the March 1998 VA 
examination report shows that the veteran denied having pain, 
tingling or numbness going down his arms.  Thus, right upper 
extremity neuropathy has not been shown.  As no competent 
evidence has been submitted which shows that the veteran 
currently has right upper extremity neuropathy, this aspect 
of the claim is not well grounded and must be denied.  
Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Finally, the claims file does not contain competent evidence 
showing that there is a nexus or link between the veteran's 
bulging intervertebral disc at C5-6 on the right and the 
veteran's service.  In this regard, in the July 1997 VA 
examination report, the examiner stated that the veteran's 
inservice injury did not cause the veteran's current neck 
pain and mild disc bulging at C5-C6.  Moreover, the record 
does not include any medical opinion linking the continuity 
of symptoms reported by the veteran to current right upper 
extremity neuropathy, or to his bulging intervertebral disc 
at C5-6 on the right, so as to well-ground his claim under 
Savage v. Gober, 10 Vet. App. 488 (1997).  Accordingly, his 
claim is not well grounded and must be denied.

In reaching this decision, the Board has considered the 
veteran's contentions made in a letter received in January 
1998, to the effect that he never received a VA examination 
in July 1997.  However, a review of the examination report, 
and the other evidence of record, shows that the veteran had 
moved from Minnesota to an address in Renton, Washington, 
shortly before July 1997, that the RO had the veteran's 
correct address in Renton, and that the examination in 
question was provided at the Seattle VA Medical Center 
(VAMC).  In addition, given the fact that the examiner's 
report included a detailed history of the veteran's case, and 
detailed findings on examination, all of which are consistent 
with the veteran's earlier medical records, the Board must 
conclude that there is no basis to find that the July 1997 VA 
examination report is not properly before the Board.

The only other evidence of a diagnosis of right upper 
extremity neuropathy, or that there is a link between the 
veteran's bulging intervertebral disc at C5-6 on the right 
and his service, are his statements.  However, what is 
lacking to well-ground the present claim is competent 
evidence showing that the veteran currently has right upper 
extremity neuropathy, and competent evidence of a link 
between the veteran's bulging intervertebral disc at C5-6 on 
the right and his service.  The veteran, as a lay person 
untrained in the fields of medicine, is not competent to 
offer an opinion as to diagnosis, or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In sum, the 
Board must conclude that the veteran's claim is not well-
grounded.  38 U.S.C.A. § 5107(a).  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in determinations favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).  Further, the U.S. Court of Appeals for 
Veterans Claims has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board is unaware from the record of specifically 
identified documents which would be material and relevant to 
the claim and which have not been obtained or requested.  In 
any event, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Entitlement to service connection for right upper extremity 
neuropathy, to include a bulging intervertebral disc at C5-6 
on the right, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

